Citation Nr: 1525629	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for impotence.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder as secondary to the service-connected right hydrocele epididymitis.

4.  Entitlement to service connection for impotence, to include erectile dysfunction secondary to depressive disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Veteran requested a Board hearing on a September 2013 VA Form 9.  The Veteran was scheduled for a Board hearing in July 2014.  The Veteran later withdrew his request for a hearing.  The Veteran has not requested rescheduling of the hearing.  His hearing request therefore is considered withdrawn.  See 38 C F R. § 20.704(e).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for impotence, to include erectile dysfunction secondary to depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2002 decision, the Board denied service connection for PTSD.

2.  The Veteran was notified of the February 2002 decision and his appellate rights; he did not file an appeal following the February 2002 rating decision, and there was no new and material evidence received within one year of its issuance.

3.  The evidence submitted since the Board decision in February 2002 related to the Veteran's claim for service connection for PTSD consists of private treatment source opinions asserting that the Veteran manifests depressive disorder due to his active service.

4.  The evidence received since the February 2002 Board decision is relevant and probative of the issues at hand.

5.  In an October 1996 decision, the Board denied service connection for impotence.

6.  The Veteran was notified of the October 1996 decision and his appellate rights; he did not file an appeal following the October 1996 rating decision, and there was no new and material evidence received within one year of its issuance.

7.  The evidence submitted since the Board decision in October 1996 related to the Veteran's claim for service connection for impotence consists of private treatment source opinions associating his impotence with depressive disorder.

8.  The evidence received since the October 1996 Board decision is relevant and probative of the issues at hand.


CONCLUSIONS OF LAW

1.  The February 2002 Board decision denying service connection for PTSD is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2014).

2.  The October 1996 Board decision denying service connection for impotence is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  

Law and Regulations

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  
An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
In characterizing the issue on appeal, the Board has considered the decision of the Federal Circuit in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court held that when a Veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203. 

The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Id. (Noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

Application to reopen the claim for service connection for PTSD

In February 2002, the Board denied service connection for PTSD.  The Veteran did not file an appeal following the February 2002 Board decision, and there was no new and material evidence received within one year of its issuance.

In February 2002, the Board denied the Veteran's claim for service connection for PTSD.  As reconsideration was neither sought nor granted, the decision became final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; however, records indicate that the Veteran has been diagnosed with an acquired psychiatric disorder, other than PTSD. As such, the Board characterized the issue on appeal as indicated.

In essence, at the time of the prior denial, the Veteran claimed he incurred PTSD during a period of employment in the Persian Gulf as civilian contractor for the Department of Defense.  The Board denied service connection as the Veteran's claim was not premised on an in-service incurrence or aggravation of a disease or injury.  While the Board noted the Veteran had recently been treated for PTSD as an inpatient at a VA facility, the Board noted that the Veteran acknowledged that he was not on a period of active duty during his employment in the Persian Gulf.

The evidence submitted since the Board decision in February 2002 consists of opinions asserting that the Veteran manifests depressive disorder due to his active service.  The Veteran filed an application to reopen this claim asserting that he incurred PTSD during his period of active duty due to a fear of being deployed to Vietnam.  

A VA examination dated November 2010 shows the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran reported that his fear of being deployed to Vietnam during his active service resulted in symptoms of PTSD.  This stressor was determined to not meet the DSM-IV criteria.  The Veteran was diagnosed with dysthymia at Axis I and personality disorder at Axis II.  The examiner noted that the Veteran manifested a mild to moderate impairment that appears to be largely related to alcohol abuse/dependence.  The examiner noted that the Veteran's symptoms are most consistent with chronic depression with some symptoms of anxiety, best characterized as dysthymia.  The Veteran was noted to have a long history of alcohol abuse/dependence which also appear to contribute to significant problems in functioning.

A medical report from Dr. H.S., M.D. from January 2015 contains an opinion that the Veteran developed depression in service.  

Additionally, a psychiatric report from Dr. H.H.-G., Ph.D. dated January 2015 also contains an opinion that the Veteran suffers from an unspecified depressive disorder which more likely than not began in military service and alternatively, was aggravated by his service-connected right hydrocele epididymitis.

The January 2015 opinions relate to a prior evidentiary defect.  These opinions serve to indicate the Veteran has a current disability and nexus to service.  In sum, at the time of the prior denial, there was evidence of a post-service diagnosis of an acquired psychiatric disability.  However, there was no evidence of an in-service incurrence or aggravation of a disease or injury or a nexus to service.  
The January 2015, probative value aside, goes to cure a prior evidentiary defect, e.g., this evidence indicates the Veteran may have a post-service disability related to service which was not previously substantiated in the Board decision in February 2002.  See 38 C.F.R. § 3.309 (2014).  Hence, this evidence is not cumulative and the application to reopen is granted.

Application to reopen the claim for service connection for impotence

In an October 1996 decision, the Board denied service connection for impotence.  The Veteran did not file an appeal following the October 1996 Board decision, and there was no new and material evidence received within one year of its issuance.

The October 1996 Board decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104, 20.1103.  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since October 1996) raises a reasonable possibility of substantiating the Veteran's claim.

In essence, at the time of the prior denial, there was evidence of in-service injury to the Veteran's right testicle, the possibility of post-service pathology, but no accepted evidence of a nexus to service.  

At the time of the prior decision in October 1996, the evidence consisted of the service treatment records, VA examinations, and the Veteran's lay statements. 

A service treatment note dated February 1970 shows the Veteran was admitted with a diagnosis of traumatic hydrocele of the right testicle.  

A VA examination in September 1993 indicated that it was possible that the Veteran experienced erectile dysfunction due to vascular insufficiency and low levels of testosterone.  A May 1996 VA examination report indicated that the Veteran was still capable of engaging in sexual intercourse, the Veteran was also noted to have had one child.  The Board denied the claim because the preponderance of the evidence demonstrated that the Veteran's right testicle injury did not cause or aggravate any impotence the Veteran may have.

The evidence submitted since the Board decision in October 1996 consists of private treatment source opinions associating his impotence with depressive disorder. 

A VA examination dated December 2011 notes that the Veteran has a history of erectile dysfunction.  The VA examiner noted that the Veteran's erectile dysfunction pre-existed his radical prostatectomy performed in June 2011.  The examiner noted that the Veteran's erectile dysfunction was due to an unknown etiology.

A medical report from Dr. H.S., M.D. from January 2015 contains an opinion that the Veteran developed depression in service, and that this depression contributes to the Veteran's erectile dysfunction.  This opinion notes the November 2010 VA examination of the Veteran's right testicle disability.  Dr. H.S. opines that the Veteran's right hydrocele injury during service would cause erectile dysfunction from an anatomical standpoint.  This opinion report notes findings from the November 2010 VA examination that indicated "symptoms are most consistent with a chronic depression with some symptoms of anxiety."  The examiner states that the impotency the Veteran developed in service was in part caused from the depression he developed at the time of the fight in service.  

A psychiatric report from Dr. H.H.-G., Ph.D. dated January 2015 also contains an opinion that the Veteran suffers from an unspecified depressive disorder which more likely than not began in military service and is aggravated by his service-connected right hydrocele epididymitis.  The Veteran's mood was anxious and nervous on examination.  The Veteran endorsed symptomology of depression, but was vague, suspicious, and paranoid in the clinical setting.  

The opinion from Dr. H.H.-G., Ph.D. dated January 2015 recounts the Veteran's treatment history for depression and alcohol abuse/dependence.  The examination interview noted significant complaints from the Veteran regarding his non-service connected conditions, such as residuals of adenocarcinoma of the prostate status post prostatectomy, requiring the use of absorbent materials.    The examiner noted that the right hydrocele epididymitis continues to manifest as depressive disorder.  The examiner also noted that the right hydrocele epididymitis has aggravated the depressive disorder.  

The opinion of the December 2011 VA examiner and the January 2015 opinions relate to a prior evidentiary defect as this evidence indicates the Veteran may have a post-service disability related to service or a service-connected disability.  See 38 C.F.R. § 3.309.  Hence, this evidence is not cumulative and the application to reopen is granted.


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder is granted.

The application to reopen the claim for service connection for impotence, to include erectile dysfunction is granted.


REMAND

Acquired Psychiatric Disorder

The Veteran has submitted lay statements and medical opinions in support of his claim.  The Veteran has submitted lay and medical evidence which attributes the onset of depressive symptoms to service.  Alternatively, the Veteran asserts that his depressive disorder was aggravated beyond a normal progression of the disease by his service-connected right hydrocele epididymitis.

The Veteran's service treatment records show the Veteran did not receive treatment for major depressive disorder in service.  On a Report of Medical Examination dated July 1971, the Veteran denied any significant change in his health since entering the service.

A VA examination dated November 2010 shows the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran reported that his fear of being deployed to Vietnam during his active service resulted in symptoms of PTSD.  This stressor was determined to not meet the DSM-IV criteria.  The Veteran was diagnosed with dysthymia at Axis I and personality disorder at Axis II.  The examiner noted that the Veteran manifested a mild to moderate impairment that appears to be largely related to alcohol abuse/dependence.  The examiner noted that the Veteran's symptoms are most consistent with chronic depression with some symptoms of anxiety, best characterized as dysthymia.  The Veteran was noted to have a long history of alcohol abuse/dependence which also appear to contribute to significant problems in functioning.

A medical report from Dr. H.S., M.D. from January 2015 contains an opinion that the Veteran developed depression in service.  This opinion report contains very little rationale, noting findings from the November 2010 VA examination that indicated "symptoms are most consistent with a chronic depression with some symptoms of anxiety."  The examiner states that the impotency the Veteran developed in service was in part caused from the depression he developed at the time of the fight in service.  This opinion also notes the Veteran ruminates about service.  

A psychiatric report from Dr. H.H.-G., Ph.D. dated January 2015 also contains an opinion that the Veteran suffers from an unspecified depressive disorder which more likely than not began in military service and is aggravated by his service-connected right hydrocele epididymitis.  The Veteran's mood was anxious and nervous on examination.  The Veteran endorsed symptomology of depression, but was vague, suspicious, and paranoid in the clinical setting.  This opinion report recounts the Veteran's treatment history for depression and alcohol abuse/dependence.  The examination interview noted significant complaints from the Veteran regarding his non-service connected conditions, such as residuals of adenocarcinoma of the prostate status post prostatectomy, requiring the use of absorbent materials.  The examiner noted that the right hydrocele epididymitis continues to manifest as depressive disorder.  The examiner also noted that the right hydrocele epididymitis has aggravated the depressive disorder.

A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that an additional VA examination is warranted as there is competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability and competent evidence that indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, but the evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Impotence, to include Erectile Dysfunction

A VA examination dated December 2011 notes that the Veteran has a history of erectile dysfunction.  The VA examiner noted that the Veteran's erectile dysfunction pre-existed his radical prostatectomy performed in June 2011.  The examiner noted that the Veteran's erectile dysfunction was due to an unknown etiology.

A medical report from Dr. H.S., M.D. from January 2015 contains an opinion that the Veteran developed depression in service, and that this depression contributes to the Veteran's erectile dysfunction.  This opinion notes the November 2010 VA examination of the Veteran's right testicle disability.  Dr. H.S. opines that the Veteran's right hydrocele injury during service would cause erectile dysfunction from an anatomical standpoint.  This opinion report notes findings from the November 2010 VA examination that indicated "symptoms are most consistent with a chronic depression with some symptoms of anxiety."  The examiner states that the impotency the Veteran developed in service was in part caused from the depression he developed at the time of the fight in service.  

A psychiatric report from Dr. H.H.-G., Ph.D. dated January 2015 also contains an opinion that the Veteran suffers from an unspecified depressive disorder which more likely than not began in military service and is aggravated by his service-connected right hydrocele epididymitis.  The Veteran's mood was anxious and nervous on examination.  The Veteran endorsed symptomology of depression, but was vague, suspicious, and paranoid in the clinical setting.  

The opinion from Dr. H.H.-G., Ph.D. dated January 2015 recounts the Veteran's treatment history for depression and alcohol abuse/dependence.  The examination interview noted significant complaints from the Veteran regarding his non-service connected conditions, such as residuals of adenocarcinoma of the prostate status post prostatectomy, requiring the use of absorbent materials.    The examiner noted that the right hydrocele epididymitis continues to manifest as depressive disorder.  The examiner also noted that the right hydrocele epididymitis has aggravated the depressive disorder.  

The Board finds that an additional VA examination is warranted as there is competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability and competent evidence that indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, but the evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from July 2013 to the present.

2.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should  

a) Identify all current psychiatric disabilities.

b)  Determine whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability (ies) is/are related to the Veteran's period of military service. 

c) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disabilities was/were due to the Veteran's service-connected right hydrocele epididymitis disability.  

e)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability/disabilities was/were aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected right hydrocele epididymitis disability.  

If the examiner determines that a disability/disabilities was/were aggravated by right hydrocele epididymitis disability, the examiner should report the baseline level of severity of the psychiatric disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right hydrocele epididymitis disability. 

The examiner should specifically note and comment on the January 2015 statements from H.S., M.D., the 
   January 2015 statements from H.H.-G., Ph.D.

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current impotence, to include erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should  

a) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current impotence/erectile dysfunction is related to the Veteran's period of military service. 

b) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current impotence/erectile dysfunction are due to the Veteran's service-connected right hydrocele epididymitis disability.  

c)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current impotence/erectile dysfunction was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected right hydrocele epididymitis disability.  

If the examiner determines that impotence/erectile dysfunction was aggravated by right hydrocele epididymitis disability, the examiner should report the baseline level of severity of the disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right hydrocele epididymitis disability. 

d)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current impotence/erectile dysfunction was  aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the an acquired psychiatric disability.  

If the examiner determines that impotence/erectile dysfunction was aggravated by an acquired psychiatric disability, the examiner should report the baseline level of severity of the disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right hydrocele epididymitis disability. 

The examiner should specifically note and comment on the January 2015 statements from H.S., M.D., the 
   January 2015 statements from H.H.-G., Ph.D.

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

 5.  Then the issues remaining on appeal should be readjudicated in conjunction with the issue noted above.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


